UN]'I`EI) STATE.S DISTRICT COURT
DISTRICT OF COLUMBIA

MOHAMMED NAZIR BIN LEP,
Pei‘i:ir)iter',

v. Civil Action N0. 09-0031 (JDB)

BARACK H. OBAMA, et al.,

Res'pt)r'zca'erit.s'.

STIPULATION AND ORDER

WHEREAS Petitioner Bin Lep seeks leave to dismiss his habeas petition voluntarily
without prejudice, while ensuring continued access to counsel pursuant to the Protective Order
entered in this case, as set forth in this Court’s recent Memorandum Opinion and ()rder in I£;
Guantanamo Bav Detainee Coiitinued Access to Couiisel. 2012 WL 4039707, No. 12»1'\/1(§~00398
(RCL) (the “Counsel Access Case") {D.D.C. Sept. 6, 2012) (Dkt Nos. 31 & 32), as amended
(Dkt. No. 33); and

WHEREAS Respondents consent to dismissal of this habeas petition without prejudice,
and do not object to Petitioner’s continued access to counsel on the terms provided below;

IT IS HEREBY STEPULATED AND ORDERED that:

l. Petitioner Moliainined Nazir Bin Lep’s (lSN IOOZZ’S) petition for a writ of liabeas
coipus, and this action, are hereby DISMISSED without prejudice.

2. The Aniended Protective Order for Habeas Cases lnvoiving Top Secret / Sensitive
Coinpartiiiented Inforination and Procedures for Counsel Access to Detainees at the United
States Naval Base in Guantanaino Bay, Cuba, in Habeas Cases lnvolving Top Secret / Sensitive

Coinpartinented Iiii"oriiiatioii, issued by judge Hogan on January 9, 2009 in In re: Guantanamo

Bay Detainee Litigation, No. 08-MC~442('1`FI~'1) (D.D.C.) (Dkt. Nos. 1481 and 1496), and

entered in this case (Dkt. Nos. 4~1 and 5) on Febiuaiy 18, 2009 (the "Protective Order"), shall

remain in effect and continue to govern Petitioner Bin Lep’s access to counsel while he reinains

confined at Guantanarno Bay and has the right to seek further relief by habeas corpus, whether or

not he actually continues to have a petition pending before the Court.

3. This Stipulatioii and Order is without prejudice to the parties’ rights to seek to set

aside, modify, or otherwise obtain relief from any provision herein or of the Protective Order on

any ground that could be or could have been raised at any time

4. The Court shall retain jurisdiction to enforce the terms of this Stipulation and

Order.
SEEN AND AGREED TO:

STUART F. DELERY
Principal Deputy Assistant Attomey General

JOSEPH H. HUNT
Director, Federal Prograins Branch

TERRY M. HENRY
JAMES J. GILLIGAN
Assistant Branch Directors

/s'/Jos'er)lz C. Fof.io III

ANDREW I. WARDEN

SCOTT D. LEVIN (D.C. Bar No. 494844)
JOSEPI{ C. FOLIO III

Attorneys

United States Departinent of Justice
Civil Division, Federal Prograins Branch
20 Massachusetts Avenue, N.W.
Washington, DC 20530

Tel: (202) 305-4968

Fax; (202) 616-8470

J oseph.Folio@usdoj. gov

Atioi‘)iey.s_}'i)r‘ Respoiide)'rls

MOHAMMED NAZIR BlN LEP
By Counsel

/s‘/ Kenrteilz P. Tr'occoli

Kenneth P. 'I`roccoli (D.C. Bar No. 384897')
Gereiny Kainens (Va. Bar No. 41596)
Aamra S. Ahinad (D.C. Bar No. 495370)
Assistant Federal Pubiic Defenders
Eastern District of Virginia

1650 King Street, Suite 500

Alexandria, VA 22314

Tel: ('703) 600»0800

Fax: ('703) 600-0880
Kenneth_"'l`roccoii@fd.org
GeremywKaniens@fd.org
AarnrajAhinad@fd.org

Attor'ueys' fear Petz'tt`orter'